 

Caution
As of: October 3, 2018 2:46 PM Z

 

United $tates v. Galitsa

United States District Court for the Southern District of New York
July 28, 2017, Decided; duly 28, 2017, Filed
17-CR-00324 (VEC)

Reporter
2017 U.S. Dist. LEX|S 185550 *

UN|TED STATES OF A|V|ER|CA, -against- TH[ODORE
[GOROVICH GAL|TSA, Defendant.

Core Terms

 

Bai|, remova|, detention, detained, alien, custody1 pre-
tria|, conditions, magistrate judge, pending triai,
provides, criminal proceeding, judicial officer,
immigration, regulations, appearance provisions,
arrested, reentry, criminal case

Counsei: [*1] For `i'hiodore igorovich Ga|itsa, aka: Kres
Kornik, Fyodor Gaiitsa-|gorovich, Tiodore Ga|itsa, Fedor
Gaiitsa, Fyodor Ha|ista, Defendant: l\/lartin Samue|
Cohen, LEAD ATTORNEY, Jonathan Andrew i\/|arvinny,
S. isaac Whee|er, Federa[ Defenders of New York |nc.
(NYC), New York, NY USA.

For U. S.: Brian Roger B|ais, LEAD ATTORNEY, U.S.
Attorney's Oftice, SDNY, Nevv York, NY USA; l\/iichae|
Kim Krouse, LEAD ATTORNEY, Brooke Eiizabeth
Cucine[ia, United States Attorney's Ottice, SDNY, New
Yorl<, NY USA.

Judges: VA!_ERIE CAPRONI, United States District
Judge.

Opinion by: VALER|E CAPRON|

Opinion

 

l\/|E|ViORANDUi\/| ORDER
VALER|E CAPRONI, United States District Judge:

Thiodore |gorovich Ga|itsa ("Ga|itsa") is charged with
one count of illegal reentry into the United States, 8
U.S.C. §§ 1326(a), (b)(t), and one count of making a
false statement to an officer of the Department of

Homeiand Security, 18 U.S.C_ § 1001,[al{2l. On Apri| 25,

2017, i\/lagistrate Judge Fox set conditions for Ga|itsa to
be released pending triai. Dkt. 5. The Government did
not seek review of the i\/iagistrate Judge's release
determination |nstead, the Department of i-iomeiand
Security, immigration and Customs Enforcement ("iCE")
took Gaiitsa into its custody pursuant to an |CE detainer.
|CE promptly returned Galitsa to pre~tria| detention [*2]
pursuant to a Writ of habeas corpus ad prosequendum
Aithough Galitsa satisfied the conditions of his bail more
than two months ago, he remains in federal custody.

Ga|itsa moves to compel the Government to release him
in accordance with the conditions of his bai|, or
alternativeiy, to dismiss the indictment. Dkt. 18. For the
reasons that fo||oW, Ga|itsa`s motion is GRANTED. The
Government is directed to release Gaiitsa or dismiss the
indictment by 12:00 noon on Ju|y 31, 2017.

BACKG ROUND

Gaiitsa was arrested by iCE agents on Apri| 15, 2015.
See Cornp|. (Dkt. i) ‘ii 8. Because he is subject to a
reinstated order of remova|, iCE could have pursued
Ga|itsa's immediate removal at that time.1 |nstead, iCE
re!eased Gafitsa from custody, Acting pursuant to its
authority under 8 U.S.C. § 1231{al(3! and regulations
promulgated thereunder, see 8 C.F.R. § 241.4, |CE
placed Gaiitsa in the intensive Supervision &
Appearance Program. See Aft"irmation of i\/|artin Cohen,
Esq. ("Cohen Ai"i.") (Dl<t. 20) Ex. B; see also 8 C.F.R. §
241.5(al (providing for orders of supervision in

 

iGa|itsa has a history of illegal reentry. He Was ordered
removed from the country in 1998, after being convicted of
burglary. Comp|. 11 4(d). Ga|itsa was caught attempting to
enter the country in Texas by the Border Patro| in 2008,
convicted of illegal reentry, and removed Compt. ‘|i‘|I 4(t), 4(g).
Ga|itsa was convicted of illegal reentry and ordered removed
for the third time in 2011, after the Border Patroi again caught
him crossing the border in Texas. Comp|. $|‘|1 4(i), 4(|). Ga|itsa's
perseverance would be admirable if he were not a crimina|.

Christian Grostic

connection with release of aliens pending removal).
Galitsa remained in the country under iCE supervision

Approximately two years after his initial arrest, Galitsa
was again arrested, this time [*3] during a meeting with
iCE officers based on a complaint sworn out by an iCE
agent on April 25, 2017. Compl.; Cohen Aff. ij 5.2 The
complaint charged Galitsa with illegal reentry _ the
crime for which he Was arrested in Aprii 2015 - and
making false statements to lCE officers investigating the
circumstances of his presence in this country. Comp|. ‘|I‘[j
1, 2. Galitsa Was presented before i\/lagistrate Judge
Fo)< on April 25, 2017. Dkt. 5. Over the Government's
objection, l\/lagistrate Judge Fox set conditions for his
release, finding that Gaiitsa "has ties to the community,
family ties . . . [h]e assists his mother, who lives in the
jurisdiction, and the work that she performs, caring for
another." Bai| `i'r. (Gov't Opp'n (Dkt. 22) Ex. A) at 15:12-
17. lvlagistrate Judge Fox further found that Galitsa
presented "no danger" to the community and that "rather
than flee, the defendant wants to be in the United
States." Bail Tr. at 1612-15. The l\/lagistrate Judge set
strict conditions for his release inciuding: (1) a $50,000
personal recognizance bond, co-signed by two
financially responsible persons; (2) surrender of
Galitsa's travel documents; (3) pretrial supervision; and
(4) horne incarceration with eiectronic [*4] monitoringl
Dl<t. 5. On |\/lay 3, 2017, Galitsa satisfied the conditions
of his release and Was "re|eased" from pre-trial
detention. Dkt. 7.

lt was at that point that the facts of Gaiitsa's detention
took a turn towards the Kafl<aesque. iCE had previously
lodged a "detainer" against lVlr. Galitsa. Cohen Aff. Ex.
E. The detainer directs other Government agencies,
including the U.S. l\l|arsha|s, to notify iCE if an alien
subject to a final order cf removal is to be released so
that iCE can take custody. See Cohen Aff. Ex. E; see
generally 8 C.F.R‘. § 287.7[al (providing for issuance of
detainers). ThLis, instead of actually being released,
Galitsa was transferred from the U.S. Marshals' custody
to iCE custody.3 Six days later, on lVlay 11, 2017,

 

2 in the interim, iCE was investigating Galitsa’s story regarding
his removal in 2011, which the Government now alteges was
untrue. |n 2015, Ga|itsa told lCE that the agents who were
supposed to remove him in 2011 released him at the airport
instead of placing him on an airplane out of the country. See
Compl.‘[[‘|l11(a),11(b).

3 |CE was the arresting agency, so Galitsa’s custody went from
|CE (arresting officers) to the U.S. l\/larshals (which maintain
custody of pre-trial detainees) and then back to lCE_

Page 2 of 5

Galitsa was transported back to the l\lletropolitan
Detention Center in Brool<lyn, New York (the "l\llDC")
pursuant to a writ of habeas corpus ad prosequendum
to face the criminal charges pressed by iCE in this case.
Cohen Aff. ‘|j 8. ln other words, less than two weeks
after he satisfied the conditions set for his release by a
neutral and detached magistrate judge and was
"reieased" from pre-trial detention, Galitsa found himself
detained in the very same prison, facing the very
same [*5] charges. ln the Government's view, however,
things have changed: although Galitsa is back at the
lVlDC, he is now in iCE custody. Gov't Opp'n (Dkt. 22) at
1, 5. The Government concedes, as it must, that the
U.S. Attorney's Ofiice, the U.S. l\llarshals, and iCE are
all part of a single executive branch.

On June 19, 2017, Gaiitsa moved to dismiss the
indictment, or, in the alternative, to compel his release
from custody Dkt. 18. According to Galitsa, his
detention by iCE is a thinly-veiled attempt to circumvent
l\/lagistrate Judge Fox‘s release determinationl l\ltem.
(Dkt. 19) at 1. He argues that Sectlon 203 of the Bai|
Reform Act (coditied at 18 U.S.C. § 3142), provides the
exclusive basis to detain a criminal defendant pending
trial. l\llem. at 7. As such, the Government's reliance on
iCE to hold Galitsa pending trial at the l\/lDC violates the
Bail Reforrn /-'lct, and, potentially, the Flfth, Slxth, and
Elghth Amendments. l`vlem. at 2. The Government does
not concede that Galitsa is being detained by |CE for
pre-trial purposes. Gov't Opp'n at 7 ("there is no
evidence whatsoever that lCE's [detention of Galitsa]
was intended as an end-run around Judge Fox's bail
determination"). lVloreover, the Government argues,
nothing in the Bail Reform Act prohibits |CE from [*6]
separately detaining Galitsa pursuant to its authority
under the lmmlgratlon and l\laturallzatlon Act (the
"|NA"). See Gov't Opp'n at 4, 6; see also 8 U.S.C. §
l231falj2j (providing for detention of aliens subject to
orders of removal).

The critical question in this case is whether iCE is
detaining Galitsa for the purposes of removing him from
the United States or in furtherance of this criminal
proceeding The Court held a hearing to resolve this
issue on duly 27, 2017. At the hearing, the Government
conceded, forthrightly, that, since detaining Galitsa, iCE
has taken no steps to effectuate his removal from the
country. Hr'g Tr. at 3:17-20. The Government also
conceded that iCE will not remove Galitsa until after his
criminal case is concluded, including any sentence of
incarceration that he might be ordered to serve if he is
convicted l-ir'g Tr. at 425-10.

Christian Grostic

DlSCUSS|ON

The Bail Reform Act "requires a judicial officer to
determine whether an arrestee shall be detained"
pending trial. United States v. Salerno, 491 U.S. 739,
742, 107 S. Cr. 2095. 95 L. Eo'. 2d 697 (1987) (citing 1_8_
U.S.C. 3141 a ). Pursuant to Sectlon 203 of the Bail
Reform Act, the judicial officer _ in this case a
l\/iagistrate Judge - "shall order the pretrial release of the
person . . . , unless the judicial officer determines that
such release will not reasonably [*T] assure the
appearance of the person as required or will endanger
the safety of any other person or the community." 19
U.S.C. § 3142(b); United States v, Sabnnani, 493 F.3d
63, 75 [2d Cir. 2007). The Bail Reform Act's preference
for pre-trial release, subject to conditions, reflects
Congress's "considered response to numerous
perceived deficiencies in the federal bail process. By
providing for sweeping changes in both the way federal
courts consider bail applications and the circumstances
under Which bail is granted, Congress hoped to 'give the
courts adequate authority to make release decisions
that give appropriate recognition to the danger a person
may pose to others if released."' Salerno 481 U.S, at
B (quoting S. Rep. No. 98-225, at 3, reprinted in 1984
U.S.C.C.A.N. 3182, 3185); see also United States v.
Berrlos-Berrlos, 791 F.2d 246, 250 (2d Cir. 1986) (the
Bail Reform Act retains "the traditional presumption
favoring pretrial release 'for the majority of Federal
defendants."' (quoting S. Rep. No. 98-225 at 6-7)).
Sectlon 3142 permits a judicial officer to order pre-trial
detention of an arrestee, but only if, after a hearing, the
judicial officer "finds that no condition or combination of
conditions will reasonably assure the appearance of the
person as required and the safety of any other person

and the community. . . ." 18 U.S.C. § 3142{el{1j.

District courts, sitting {*8] outside this Circuit, have
found that the Bail Reform Act provides the exclusive
means by which the Government may detain a
removable alien pending trial in a criminal case.
Apparently the first case to so hold is United States v.
Trullllo-Alvarez, 900 F. Supp. 2d 1167 (D. Or. 2012). in
TrujlllO-Alvarez, the Government charged an alien
subject to an order of removal with one count of illegal
re-entry. 900 F. Supp. 2d at 1171. A magistrate judge
ordered the defendant released pending trial. ld. at
U. Just as with Galitsa, instead of releasing the
defendant, the Government transferred him to iCE
custody pursuant to a detainer. ld. The defendant
moved for an order to compel his release and for
contempt of court, arguing, as Ga|itsa does, that the

 

 

Page 3 of 5

Government may not circumvent the Bail Reform Act by
relying on lCE's detention authority under the |NA. ld.
After a hearing, the Court agreed with the defendant
and held that:

[`l']he Executive Branch has a choice to make. lt
may take an alien into custody for the purpose of
removing or deporting that individual or it may
temporarily decline to do so while criminal
proceedings are maintained against that person . . .
. if, however, iCE declines to take custody of [the
defendant] for the purpose of removing or deporting
him, then, as Congress plainly [*9] declared in the
[Bai| Reform Act], such a person shall be treated 'in
accordance with the other provisions' of that law,
which require his pretrial release . . . . \l\lhat neither
iCE nor any other part of the Executive Branch may
do, however, is hold someone in detention for the
purpose of securing his appearance at a criminal
trial without satisfying the requirements of the [Bail
Reform Act].

lo'. at 1179 (quoting 18 U.S.C. § 3142{0')). Nothing

prevents iCE from detaining a criminal defendant for the
purpose of removing him from the United States, but
iCE may not use its detention authority in order to hold
an alien for criminai proceedings Cf. United States v.
Santos~l-'lores, 794 F.3d 1088, 1091 19th Clr. 2015)
(explaining in the context of bail determinations that
"having made {thej choice" to prosecute a removable
alien, "the government may not use its discretionary
power of removal to trump a defendants right to an
individualized determination under the Bail Reform
Act"). Numerous district courts4 have adopted the

 

4See United States v. Blas, l\lo. Crfm. 13-0178-WS-C, 2013
U.S. Dlst. LEXlS 135283, 2013 WL 5317228. at *6 (S.D. Ala.
Segf. 20, 2013l ("[T]o the extent it is [the Government‘s]
position, that [it] retains the ability at all times to simply take
[the defendant] into administrative custody, such position
cannot be countenanced by this Court . . . because while iCE
may well have the ability to take an alien like [the defendant]
back into administrative custody for the purpose of deporting
him, 'nothing permits iCE . . . to disregard the congressionally
mandated provisions of the [Bail Reform Act] by keeping a
person in detention for the purpose ofdelivering him to trial . . .
."' (quoting Truilllo-Alvarez. 900 l-'. Supp. 2d at 1178)). See
also United States v. Hernano'ez-Bourdler, Cn'm. No. 165-222-
2, 2017 U.S, Dist. LEXlS 1154l 2017 |/l/l_ 56033, at *11 ll/l/.D.
Pa. Jan. 5, 2017): United Siates v. Stepanvan, l\lo. 15-CR-
234-CRB. 2015 U.S. Dlst. LEXlS 96484, 2015 Wl_ 4498572 at
*3 n.4 (N.D. Cal. Julv 23, 2015); United Sfafes v. Clemente-
Rolo, Cn'm. No. 14-10046-MLB, 2014 U.S. Dlst. LEX!S 49614,

Christian Grostic

reasoning in Trujlllo-Alvarez and the Government
acknowledged at the hearing that it is aware of no
contrary authority. Hr'g Tr. at 22:8-13.

The Court finds Trujlllo-Alvarez to be persuasive5 The
text and [*10] structure of Sectlon 3142 suggest
strongly that once the Government chooses to proceed
with a criminal prosecution the Bail Reform Act provides
the exclusive authority for pre-trial detention. Section
M is not permissive; the statute provides that a pre-
trial defendant "shall" be released "uniess the judicial
ofEcer determines that such release Wili not reasonably
assure the appearance of the person as required or Will
endanger the safety of any other person or the
community." 18 U.S.C. § 3142(bl. l-lad Congress
intended for there to be an exception to this statutory
scheme for removable aliens who can be detained
under the lNA, it surely could have said so. To the
contrary, the Ninth Circuit has explained that Congress
intended the Bail Reform Act to apply to removable
aiiens. See Santos-Flores. 794 F.3d at 1090 ("Congress
chose not to exclude removable aliens from
consideration for release or detention in criminal
proceedings."). Congress was clearly aware of the
potential interplay between the Bail Reform Act and the
lNA, and provided in the Bail Reform Act for temporary
detention of a removable alien so that iCE may decide
whether to detain an alien for removal. See 18 U.S.C. §
3142[dl. Pursuant to section 3142[dl, if iCE chooses not
to take custody of a removable alien prior to the [*11}
arrestee's detention hearing, the arrestee "shall be
treated in accordance with the other provisions of this
section, notwithstanding the applicability of other
provisions of law governing release pending trial or
deportation or exclusion proceedings." ld. The
Government's position effectively reads a loophole into
this statutory provision, opting instead for a "heads l win,
tails you lose" approach

|f the Government's position in this case were correct,
the language in 3142[dl would be meaningless: iCE
could always wait and see what the neutral and
detached magistrate judge decides; if the magistrate
judge decides to set conditions for an alien's release,
then |CE could, swoop in with its detention authorities

 

2014 l/l/l_ 1400690. at "3 112 (D. Kan. Apr. 10. 2014).

5 Following Trujlllo-Alvarez and Blas, the Court construes
Galitsa's motion as a motion to compel compliance with the
Court's bail determination or, in the alternative, for contempt.
See Truflllo-Alvarez. 900 F. Suioo. 2d at 1172; Blas, 2013 U.S.
Dlst_ LEXlS 135283 2013 l/l/l_ 5317228. at *3.

 

Page 4 of 5

See Blas, 2013 U.S. Dlst. LEXlS 135283, 2013 WL
5317228 at *6 (rejecting the Government's position
because it would "effectively [] make pretrial detention
automatic in every case involving a vioiation of 8 U.S.C.
§ 1326(a) and (b)(.?)"). To countenance this
interpretation of the Bail Reform Act, and permit Gaiitsa
to be detained pending trial, despite a magistrate
judge's unappealed ruling that he poses no irremediable
risk of flight or danger to the community, would raise
grave concerns under the Due Process Clause of the
Flfth Arneno'ment. See United States v. Brldos, 697 F.3d
98 101 (2d Clr. 2012l (Pretrial detention is
consistent [*12] with the Due Process Clause only if its
purpose is regulatory, including to prevent danger to the
community or ensure a defendants presence at trial.);
see also United States v. Bass, 434 F.Zd 1290, 1299
(2d Clr. 1970l (it is a "cardinal principle" of statutory
construction and constitutional law to interpret statutes,
"if possibie, to avoid a reading which would create
serious constitutional doubts.").

 

The Government does not dispute that the Bail Reform
Act provides the exclusive means to hold a defendant
for criminal prosecution. lnstead, the Government
argues that there are two equal statutory schemes and
that the Government, like a two-headed monster, can
take advantage of both. The Government can seek the
detention of a removable criminal defendant under the
Bail Reform Act. lf that argument is not successful, then
it can use lCE's removal authority to achieve the same
end, because, at some point in the future, the defendant
will in fact be removed See l-lr'g Tr. at 718-12 ("[The
Government]: lt's [Galitsa's detentionj for removal but it
doesn't say in the [lCE] regulations that it has to be
immediate removal. And pursuant to their regulations
they're not able to remove him if he has an active
criminal case against him. Ultimately, he will be
removed."). [*13] The Court disagrees.6 lt is obvious

 

6'l'he Court has also considered the Government's argument
that Galitsa's proper remedy is to seek collateral review of his
iCE detention. Were Galitsa detained for an immigration
purpose, the appropriate mechanism to challenge his
detention would be to file a petition for habeas corpus
pursuant to 28 U.S.C. § 2241. But, as the Court explains fnfra,
it is clear that Galitsa is not being detained for an immigration
purpose; removing Galitsa from the country is currently
impossible given existing regulations See infra note 7. As
such, the Bail Reform Act governs his detention and the Court
has the authority to enforce the provisions ot that statute and
the l\llagistrate Judge's bail order. See Trujlllo-Alvarez 900 F.
Supp1 2d at 1180 ("A district court has inherent supervisory
powers over its processes and those who appear before it.

Christian Grostic

that |CE is not holding Galitsa to remove him from the
country. iCE has taken no steps since taking custody of
Galitsa to effectuate his removal. See Hr'g Tr. at 3:17-
20. The Court is hard pressed to see how iCE
conceivably could be detaining Gaiitsa for an
immigration purpose when iCE regulations prohibit
Galitsa's removal until the conclusion of his criminal
proceedings; a fact the Government conceded at the
hearing. Hr'g Tr. at 4:16-23.7 Thus, while the
Government may say that |CE is not detaining Galitsa
for the purpose of this criminal proceeding, H'rg Tr. at
7:4-12, the facts make clear that there can be no other
reason for his detention at present.

in sum, the Court holds that the Government has to
make a choice when it is dealing With a removable alien
criminal defendant lt can forego prosecution and detain
and then remove the person through normal immigration
proceedings or it can prosecute the person What it
cannot do is treat the United States Code like a take-out
food menu whereby the Government can mix-and-
match from column A (prosecution or removal) and from
column B (Bail Reform Act or |CE detention rules). if
the [*14] Government chooses to prosecute, then it
must proceed in accordance with all the rules that
govern criminal prosecutions First and foremost among
those rules is the Bail Reform Act. Thus, the
Government must decide whether to continue the
criminal case _ and comply with the magistrate judge's
release determination - or to proceed under the ll\lA,
dismiss this case, and remove Galitsa from the country_
What the Government cannot do is have it both ways8

 

These supervisory powers include, but are not limited to, the
ability 'to implement a remedy for a violation of recognized
rights.'" (quoting United States v. l/l/.R. Grace, 526 F.3d 499,

511 n.9 (9tn Clr.2008)jj (internal citations omitted).

7 Section 215.2 of iCE regulations provides that "no alien shall
depart, . . . , from the United States if his departure would be
prejudicial to the interests of the United States under the
provisions of Sectlon 215.3," 8 C.F.R. § 215.2, and Sectlon
m2“1““5“.“\’§ in turn provides that departure from the United States
would be prejudicial if the alien is the subject of "any criminal
case . . . pending in a court of the United States,“ 8 C.F.R. §
215.3(g§l.

 

SThe Court declines to revisit l\llagistrate Judge Fox's bail
determination The Government could havel but did not,
appeal Judge Fox's determination in l\/lay 2017. its belated
attempt to do so now by way of a footnote to its opposition
brief is procedurally improper. See Gov't Opp'n at 8 n.4. ln any
event1 the Court has reviewed Judge Fox's findings and
independently weighed the factors required under Sect."on

Page 5 of 5

CONCLUS|ON

Mr. Galitsa's motion is GRANTED. By 12:00 noon on
Juiy 31, 2017, the Government is directed to either
dismiss the indictment against Galtisa or release him in
accordance with the conditions of his baii.

80 ORDERED.

Date: Ju|y 28, 2017
New York, New York
lsl Valerie Caproni
VALER|E CAPRON|

United States District Judge

 

End nt'Document

 

3142[gl and concludes that there are conditions that could be
fashioned to reasonably assure Galitsa's appearance in this
Court and the safety of the community. See 18 U.S.C. §
3142(el. The Court adopts the conditions of bail imposed by
Judge Fox.

Christian Grostic

